Name: Commission Regulation (EEC) No 3181/88 of 17 October 1988 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  prices;  foodstuff
 Date Published: nan

 18 . 10 . 88 Official Journal of the European Communities No L 283/11 COMMISSION REGULATION (EEC) No 3181/88 of 17 October 1988 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EEC) No 507/88 (4), provides that the price recorded on the representative market or markets of each Member State is established using weighting coefficients reflecting the relative importance of each category coming onto each market ; Whereas in the Federal Republic of Germany the regions and the coefficients fixed should be altered to take account of the trend of quantities coming into that market : Article 1 Point C in Annex II to Regulation (EEC) No 1481 /86 is replaced by point C in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 36. (3) OJ No L 130, 16 . 5 . 1986, p. 12. (4) OJ No L 52, 26. 2. 1988, p. 20. No L 283/12 Official Journal of the European Communities 18 . 10. 88 ANNEX 'C. FEDERAL REPUBLIC OF GERMANY 1 . Representative market : Federal Republic of Germany The prices recorded on this market are the weighted average of the recoded in the following regions Bayern Niedersachsen Nordrhein-Westfalen Saarland Schleswig-Holstein 2. Category Mastlammfleisch Weighting coefficients 17,3 % 4,3 % 55,9 % 2,2 % 20,3 % 100 %'